Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with KEVIN KUNZENDORF on 01/29/2021.
The application has been amended as follows:
Cancel Claims 16 and 18-20.
Amend claim 1 line 17: 
reloading the substrate [[in]] into the carrier 
Amend claim 3 line 2:
wherein the defect particles comprise hydrocarbon particles and the defect particles are removed from the substrate by a heat of the light.
Amend claim 4 line 1-2:
wherein the light 
Amend claim 5 line 2:
wherein the light includes a laser light 
Amend claim 6 line 2:
wherein the light includes an infrared or visible light 
Amend claim 8 line 2: change “a chemical solution” to “the chemical solution”
Amend claim 8 line 4: change “the substrate rinsed by” to “the substrate is
Amend claim 9 line 1: change “wherein the substrate dried by” to “wherein the substrate is dried by”
Amend claim 10 line 19: 
reloading the substrate [[in]] into the carrier 
Amend claim 11 line 2: change “by the lithography apparatus” to “by a lithography apparatus”
Amend claim 13: delete the phrase “, whose energy is lower than that of the plasma”
Amend claim 14: delete the phrase “, whose energy is lower than that of the plasma”

ALLOWABLE CLAIMS
Claims 1, 3-6, 8-15, subject to examiner’s amendment, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest fairly the subject matter of claims 1 and 10, the independent claims. The most relevant prior art is VERHAVERBEKE. VERHAVERBEKE teaches a substrate-cleaning method comprising: using a buffer arm in a buffer chamber (e.g., reference #310, fig. 3A) to move the substrate from an index chamber to a transfer robot; the robot then transfers the substrate to a wet cleaning chamber (e.g., reference # 301, 302), then to a supercritical drying chamber (e.g., reference # 303), and then to a plasma/UV treatment chamber (e.g., reference # 304) to remove any remaining contaminants on the substrate; using the buffer arm to move the substrate back to the index chamber. VERHAVERBEKE does not teach a lamp disposed above the buffer arm in the buffer chamber (e.g., reference # 310) and using that lamp to remove contaminants produced by the supercritical fluid. And it would not have been obvious to incorporate those specific steps and structures into VERHAVERBEKE, because .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/R.Z.Z./Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714